Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether appellants’ rights under the Fourth and Fourteenth Amendments were violated. Relators contended that their arrest and proposed extradition were improper because the criminal complaint from the demanding State (Arizona) did not furnish the Governor of New York with “probable cause” for relators’ arrest. The Court of Appeals held that the constitutional rights of appellants had not been violated. [See 20 N Y 2d 684.]